Order entered November 29, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00326-CV

                          MICHAEL A. RUFF, ET AL., Appellants

                                               V.

                             SUZANN RUFF, ET AL., Appellees

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-11-02825-1

                                           ORDER
       Before the Court is the November 28, 2018 third request of Jackie Galindo, Official

Court Reporter for Probate Court No. 1, for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to December 28, 2018.

       We expressly caution Ms. Galindo that further extension requests will be strongly

disfavored.

                                                      /s/   ADA BROWN
                                                            JUSTICE